 1    James D. Weakley, Esq., Bar No. 082853
      Brande L. Gustafson, Esq. Bar No. 267130
 2
                WEAKLEY & ARENDT
 3             A Professional Corporation
             5200 N. Palm Avenue, Suite 211
 4              Fresno, California 93704
               Telephone: (559) 221-5256
 5             Facsimile: (559) 221-5262
               Jim@walaw-fresno.com
 6            Brande@walaw-fresno.com
 7   Attorneys for Defendant, Deputy Gabriel Romo
 8
                                      UNITED STATES DISTRICT COURT
 9
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11                                                     )   CASE NO. 1:17-CV-00931-AWI-JLT
     STAN SEVERI and MYRANDA SEVERI,                   )
12                                                     )
                      Plaintiffs,                      )
13                                                     )
                      vs.                              )   STIPULATION OF DISMISSAL; and
14                                                     )   [Proposed] ORDER
     COUNTY OF KERN; KERN COUNTY                       )   [FRCP 41(a)]
15   SHERIFF DONNY YOUNGBLOOD; in his                  )
     individual capacity; DEPUTY GABRIEL               )
16                                                     )
     ROMO, in his individual capacity; and DOES
                                                       )
17   1 to 100, Inclusive, in their individual          )
     capacities,                                       )
18                    Defendants.                      )
19

20           Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, the parties to this action,
21   through their attorneys of record, stipulate to dismissal of Defendant Deputy Gabriel Romo with
22   prejudice from all claims alleged in the complaint in this action. All parties to bear their own costs
23   and attorney’s fees.
24   ///
25   ///
26   ///
27   ///
28   ///

      Stipulation of Dismissal; and                    1
      Stipulation of Dismissal; and
      [Proposed] Order
      [Proposed] Order
 1
     Dated: November 13, 2019               RODRIGUEZ & ASSOCIATES
 2

 3
                                      By:   /s/ Joel Andreesen (As authorized on 11/13/19)
 4                                          Daniel Rodriguez
                                            Chantal Trujillo
 5                                          Joel Andreesen
                                            Attorneys for Plaintiffs Stanley Severi
 6

 7   Dated: November 14, 2019               MARGO A. RAISON, COUNTY COUNSEL

 8
                                      By:   /s/Andrew C. Thomson(As authorized on 11/14/19)
 9                                          Andrew C. Thomson, Chief Deputy
                                            Robert J. Rice, Deputy
10                                          Attorneys for Defendant County of Kern

11
     Dated: November 13, 2019                WEAKLEY & ARENDT,
12                                           A Professional Corporation
13

14                                    By:   /s/ James D. Weakley                       .
                                            James D. Weakley
15                                          Brande L. Gustafson
                                            Attorneys for Defendant Deputy Gabriel Romo
16

17

18   IT IS SO ORDERED.

19   Dated:    November 18, 2019
                                            SENIOR DISTRICT JUDGE
20
21

22

23

24

25

26
27

28

      Stipulation of Dismissal; and             2
      [Proposed] Order
